                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


 EXMARK MANUFACTURING COMPANY
 INC.,
                                                                 8:10CV187
                     Plaintiff,

       vs.                                             MEMORANDUM AND ORDER

 BRIGGS & STRATTON CORPORATION,

                     Defendant.


       This matter is before the Court on a motion to exclude expert testimony filed by the

defendant Briggs & Stratton Corporation (“Briggs & Stratton”), Filing No. 757. This is an

action for patent infringement that was remanded to this court after being affirmed in part

and reversed in part by the United States Court of Appeals for the Federal Circuit

(“Federal Circuit”). See Exmark Mfg. Co. v. Briggs & Stratton Power Products Group,

LLC, 879 F.3d 1332, 1348-54 (8th Cir. 2018).

I.     BACKGROUND

       As relevant to this motion, the Appeals Court found error in the Court’s denial of

Briggs & Stratton’s motion for a new trial and remanded for a new trial on damages. Id.

at 1351. It rejected Briggs & Stratton’s argument that the Court erred in allowing Exmark

to apportion the value of the patented improvement and conventional components of the

multicomponent product through the royalty base rather than the royalty rate. Id. at 1348.

Further, the Appeals Court approved Exmark’s use of the accused lawn mower sales to

as the royalty base. Id. at 1349. However, the Court found Exmark’s damages expert

Melissa Bennis’s opinion was inadmissible “as it failed to adequately tie the expert’s
proposed reasonable royalty rate to the facts of the case,” stating that the expert “plucked

the 5% royalty rate out of nowhere.” Id. at 1350-51.

       In preparation for the new trial on damages, Exmark obtained a second report from

Ms. Bennis. Filing No. 760-2, Ex. 1, June 1, 2018, Expert Report and Disclosure of

Melissa A. Bennis (“Bennis Rep.”); Filing No. 760-3, Ex. 2, Transcript of Melissa Bennis’s

July 17, 2018, (“Bennis Dep.”). Defendant moves to exclude the Bennis’s testimony,

arguing that her second apportionment calculation is arbitrary and unreliable. Defendant

focuses its criticism on (1) the apportionment analysis that is based on the patented

invention’s contribution to the sale of the patented mowers; and (2) the comparative value

analysis related to Briggs & Stratton’s patented suspension technology. It also challenges

Bennis’s reliance on settlement agreements, arguing the agreements were based on the

5% royalty rate in the first trial of this case that was later overturned by the Federal Circuit.

       The Court has reviewed the report, deposition, and related evidence. In her

second apportionment report, Bennis analyzes the sales and profitability of the products

incorporating the patent-in-suit.     She further examines the competitive relationship

between Exmark and Briggs & Stratton, and analyzes the potential for lost sales by

Exmark and for price erosion due in part to Briggs & Stratton’s infringement.               She

analyzes three approaches to valuation of the invention: (1) the income approach (which

focuses on the income and profitability associated with the patented and infringing

mowers), (2) the market approach (which focuses on licenses involving the ’863 patent

and other licenses in the industry), and (3) the cost approach (which focuses on

alternatives available to the infringer at the time the infringement began).



                                               2
       She also analyzes the benefits of the patented technology and provides

justification for why and how the ’863 patent contributes to quality of cut, productivity, and

price in relation to value. She bases her conclusions on documents, technical expert

analysis, and testimony from both Exmark and Briggs and Stratton witnesses. Filing No.

760-2 at 30-55.

       Further, she gives credit to other features that also contribute to quality of cut,

productivity, and price/value. She analyzes a Cutting Deck Study that found high blade

speed and the shape of the flow control baffle to be the two most important characteristics

in providing a high quality of cut. Id. She found that four characteristics contribute to

quality of cut and recognized that three of the characteristics also relate to blades and

one relates to the shape of the deck. Id. at 47. Based on the Cutting Deck Study, her

review of the evidence, and conversations with Exmark, it was reasonable to treat such

different aspects of blades together. Id. 30-48; Filing No. 760-4, Ex. 3, Summary Report

of Wiese Research Associates, Inc.’s 1995 Landscape Contractors/Lawn Maintenance

Product Positioning Study (“Wiese Study”) at 196. She also explained, based in part on

testimony by Exmark personnel, that the baffle can improve blade performance by

preventing the blades from slowing down. Filing No. 760-3 at 198.

       In analyzing the second apportionment percentage, Ms. Bennis also considered

the fact that fact that “at the time of the hypothetical negotiation, . . . very few patents

existed on inventions that would give a commercial mower a competitive advantage in

terms of quality of cut and productivity.” Filing No. 760-2 at 47. Ms. Bennis’s 33-50%

second apportionment calculation is the last step in a detailed, multi-step apportionment



                                              3
analysis. Id. at 48. Her opinions are supported by market studies, thorough discussions

with sales and marketing personnel, witness testimony, and other sources of information.

       Ms. Bennis explicitly considers other non-patented elements of a mower in her

apportionment analysis, including deck size, engine type, floating decks, blade brakes,

blade clutches, parking brakes, caster wheels, drive levers, electric start, mulching

capability, and tires. She explains that her analysis focuses on fewer factors than Briggs’s

expert’s analysis because the factors on which she relies (cut quality, durability and value)

are the three product-specific factors that are most important to buying decisions, with the

dealer also playing an important role. Id. at 41. She also explains that other factors

(those receiving a score under 90/100 in the Wiese report) are factors that tend to come

into play only after the customer is satisfied with the first four factors. Id. at 40-41. Those

factors have less to do with which company’s mower a person buys than to the specific

mower within one company’s lineup of available products that a person buys. Id. at 41.

       Many of these other factors (such as floating decks smaller than 48”, blade brakes,

electric blade clutches, parking brakes, foam-filled front caster tires, low tension drive

levers, and electric start) were not listed as applicable to riding mowers, which is important

considering that, as explained by Briggs’s expert, John R. Bone, a large percentage (80-

90%) of the revenue associated with the patented and accused mowers is generated by

riding mowers. Id. at 41-42. Still other factors (e.g. mulching capability, tires, service

contracts and financing availability), are commonly available from most manufacturers or

dealers, and generate little to no competitive advantage. Id. at 42. She states that her

analysis is consistent with the understanding that a small number of factors determine



                                              4
which brand of lawn mower a consumer buys, while other less important features may

determine the particular model of a specific brand that a customer chooses. Id.

       Ms. Bennis provided further reasons why she chose to focus on the four factors

that received a score of 90/100 or greater in the Wiese Report: it was (i) consistent with

what the Wiese Report itself said was reliable; (ii) consistent with her discussions with

Exmark personnel; and (iii) consistent with Briggs’s expert’s methodology. Id. at 41. Ms.

Bennis explained in her report that not all of the most important factors would have equal

value, but she apportioned them as if they did to perform a conservative analysis. She

analyzed a Cutting Deck Study that found high blade speed and the shape of the flow

control baffle to be the two most important characteristics in providing a high quality of

cut. Id. at 47-48. Although four other characteristics were found to contribute to quality

of cut, Ms. Bennis recognized that three of the characteristics also related to blade

dimensions and one related to the shape of the deck.

       In her analysis of the apportionment percentage, Ms. Bennis also took into account

the fact that “at the time of the hypothetical negotiation, . . . very few patents existed on

inventions that would give a commercial mower a competitive advantage in terms of

quality of cut and productivity.” Id. at 47. She compares the price of the patented

invention to its added value. In addition, Ms. Bennis compares the value of the ‘863

patent to Briggs’ suspension technology. That testimony serves three primary purposes:

(1) it directly compares the value of two patented technologies in Briggs’ mowers; (2) it

highlights the value of the ‘863 patent to mower characteristics like quality of cut,

productivity, and value, by showing that it is even more valuable than Briggs’ highly

promoted and valued suspension system; (3) because Briggs itself has attributed specific

                                             5
“selling values” to its own suspension system, the analysis allows Ms. Bennis to use

Briggs’ own figures to value the ‘863 patent (which the evidence shows is more valuable

than suspension). Id. at 49-55. That testimony shows that Exmark’s flow control baffle

invention is relatively inexpensive to implement but has significant impact as an

improvement. There is evidence that the settlements she relies on were not based on

the 2015 now-vacated jury verdict. Filing No. 760-8, Ex. 7, Judy Altmeier Dep. at 11-12

(regarding Schiller settlement).

       Briggs’s expert, John R. Bone, admitted that it was not necessary to assign a

specific value to every possible aspect of a mower to provide a reasonable royalty opinion.

Filing No. 765-4, Ex. 4, Deposition of John R. Bone (“Bone Dep.”) at 78, 109. Bone

provided a similar analysis, assessing the value of the invention as compared to twenty-

four other factors he claims affect quality of cut. His testimony has shortcomings similar

to Bennis’s.

II.    LAW

       District courts serve a gatekeeper function, ensuring that expert testimony is

reliable and relevant. Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 597 (1993);

Fed. R. Evid. 702. Reliability requires that an expert be qualified to render the opinion

and that the methodology underlying the conclusions is valid. Daubert, 509 U.S. at 589-

90. Expert opinion evidence is relevant if the reasoning or methodology in question is

applied properly to the facts of the case. Id. at 591-93. While Federal Circuit law applies

to patent claims, the admissibility of expert testimony related to them is generally

governed by the law of the regional circuit. See Research Corp. Techs. v. Microsoft Corp.,

536 F.3d 1247, 1255 (Fed. Cir. 2008). In the Eighth Circuit, courts should resolve doubts

                                            6
regarding the usefulness of an expert’s testimony in favor of admissibility. Clark v.

Heidrick, 150 F.3d 912, 915 (8th Cir. 1998); see also Sappington v. Skyjack, Inc., 512

F.3d 440, 448 (8th Cir. 2008) (Rule 702 “is one of admissibility rather than exclusion”).

The Eighth Circuit explains that Rule 702 actually reflects a relaxation of the traditional

barriers to opinion testimony and favors admitting expert testimony. In re Prempro Prods.

Liab. Litig. (Scroggin), 586 F.3d 547, 565 (8th Cir. 2009). Questions such as the weight

to be given to certain testimony and the credibility of the evidence relied on by an expert

are questions properly tested during cross-examination and ultimately decided by the jury.

E.g. Hartley v. Dillard’s, Inc., 310 F.3d 1054, 1061 (8th Cir. 2002).

       On a finding of infringement, the patentee is entitled to “damages adequate to

compensate for the infringement, but in no event less than a reasonable royalty for the

use made of the invention by the infringer, together with interest and costs as fixed by the

court.” 35 U.S.C. § 284. A reasonable royalty is based not on the infringer’s profit, but

on the royalty to which a willing licensor and a willing licensee would have agreed at the

time the infringement began. Lucent Techs., Inc. v. Gateway, 580 F.3d 1301, 1324-25

(Fed. Cir. 2009) (describing the hypothetical negotiation or the “willing licensor-willing

licensee” approach). The burden of proving damages falls on the patentee. Id. at 1324.

       When a patented invention adds incremental value to an end product, the patent

owner must apportion or separate the damages between the patented improvement and

the conventional components of the multicomponent product. Exmark, 879 F.3d at 1348.

Such apportionment can be done through a thorough and reliable analysis to apportion

the royalty rate. Id. at 1348-49 (stating the one way to apportion is through a proper

analysis of the factors outlined in Georgia–Pacific Corp. v. U.S. Plywood Corp., 318 F.

                                             7
Supp. 1116, (S.D.N.Y. 1970)). An infringer’s sales as the royalty base “is consistent with

the realities of a hypothetical negotiation and accurately reflects the real-world bargaining

that occurs, particularly in licensing.” Id. A damages expert must “adequately tie the

expert’s proposed reasonable royalty rate to the facts” of the case. Id. at 1349.

       “Any reasonable royalty analysis necessarily involves an element of approximation

and uncertainty.” Lucent, 580 F.3d at 1325 (internal quotes omitted); see also Summit 6,

LLC v. Samsung Elecs. Co., 802 F.3d 1283, 1296 (Fed. Cir. 2015) (“[E]stimating a

reasonable royalty is not an exact science). The record may support a range of

reasonable royalties, rather than a single value and there may be more than one reliable

method for estimating a reasonable royalty.” Summit 6, LLC, 802 F.3d at 1296; see also

VirnetX, Inc. v. Cisco Sys., 767 F.3d 1308, 1328 (Fed. Cir. 2014) (“we have never required

absolute precision in this task; on the contrary, it is well-understood that this process may

involve some degree of approximation and uncertainty”).

III.   DISCUSSION

       The Court finds Briggs & Stratton’s motion to exclude Ms. Bennis’s testimony

should be denied. In her second report, Bennis adds additional detail to her earlier report,

more particularly tying her opinions to the facts of the case. Bennis clearly took the non-

patented elements of the product into account. She considered that many factors may

affect the value or profitability of a mower, and then explained why it is proper to focus on

a subset of product characteristics in calculating her reasonable royalty opinion. The

Court finds her methodology is reliable and consistent with much of Briggs & Stratton’s

expert’s analysis. Bennis’s report addresses the shortcomings noted by the Appeals

Court and her opinions are now supported by a more thorough analysis.

                                             8
       In accordance with the Federal Circuit’s directive, Bennis’s updated report explains

in detail how she arrived at a 5% reasonable royalty. She adequately ties the proposed

royalty rate to the facts of the case. Her analysis of three approaches to valuation of the

invention independently and collectively support a 5% reasonable royalty. Bennis also

addresses the comparative value and benefits of the ‘863 patent and Briggs’ suspension

system using Briggs’ own valuation documents as support.

       Because any reasonable royalty analysis necessarily involves an element of

approximation and uncertainty, the Court finds that Bennis’s analysis is reliable and

relevant. In her report, she does more than “pluck [her] 5% royalty rate out of nowhere.”

Her revised report contains more than a superficial recitation of the Georgia-Pacific

factors.

       Briggs’s criticism of her opinion goes more to the weight than to the admissibility

of the evidence and can be the subject of cross-examination at trial. Her methodology is

similar to that employed by Briggs & Stratton’s expert. Bone admits that many of his

disagreements with Ms. Bennis are about the weight given to various pieces of evidence.

Accordingly,

       IT IS ORDERED that the defendant’s motion to exclude the testimony of Melissa

Bennis (Filing No. 757) is denied.

Dated this 12th day of October, 2018.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge




                                            9
